Citation Nr: 0717500	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
disability, now rated as 20 percent disabling. 

2.  Entitlement to service connection for cervical spine 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to June 
1978 and from November 1978 to November 1982.  The veteran 
also served in the Puerto Rico National Guard from 1982 to 
2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a lumbosacral disability and service 
connection for a cervical spine condition. 


FINDINGS OF FACT

1.  The veteran's lumbosacral disability is manifested by 
lumbar myositis and L4-5 disc bulging with pain radiating to 
the lower extremities.  Range of motion of the lumbar spine 
is 50 degrees of flexion and 170 degrees total combined 
motion, limited by pain but not by weakness or fatigue.  The 
veteran has normal muscle tone and gait and does not use 
support devices for mobility.  He is limited in walking 
distances, sitting for extended periods, and lifting heavy 
objects.  He experiences some relief with the use of 
electrical nerve stimulation devices and medication. 

2.  The veteran's cervical myositis manifested many years 
after service and is not related to any aspect of service or 
to his service connected lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a lumbosacral 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5236, 5237, 5239, 5243 (2006).

2.  The criteria for service connection for a cervical spine 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and July 
2003, and a rating decision in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2005 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his service-connected lumbosacral 
disability is more severe, and he seeks a higher rating.  He 
also contends that he has a cervical spine condition that is 
secondary to the lumbosacral disability. 

Increased Rating for Lumbosacral Disability 

The RO received the veteran's claim for an increased rating 
on September 23, 2002.

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The Court of Veteran's Appeals (Court) has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. 
§ 4.40.  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Prior to September 26, 2003, a 20 percent rating was 
warranted if there were muscle spasms on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  20 percent 
if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

Effective September 23, 2002, intervertebral disc syndrome 
was rated under a formula based on incapacitating episodes, 
discussed in more detail below.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (Diagnostic Code 5243) permits evaluation under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or contour.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain, 
spondylolisthesis, sacroiliac injury and weakness, and 
spondylolisthesis and instability.  It may be applied to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5236, 5237, 5239, 5243 (2006).

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2006). 

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
A 20 percent rating is warranted if there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is warranted if there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).   

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the evidence here does not show any diagnosed 
associated neurological abnormality to be rated.  Therefore, 
that provision is inapplicable.

The RO granted service connection and a 10 percent rating for 
myositis of the lumbar muscles effective at the time of the 
veteran's discharge from active service in November 1982.  
The RO reduced the rating to noncompensable effective January 
1987, increased it to 10 percent effective November 1995, and 
increased it to 20 percent effective May 1997 based on the 
veteran's symptoms at those times.  

VA treatment and examinations from 1982 to 1995 showed 
diagnoses of lumbar myositis and muscle strain.  In October 
1995, a magnetic resonance image showed a disc bulge at L4-5 
and in December 1996, a VA examiner noted slight limitation 
of flexion.  In November 2002, a VA examiner reviewed the 
results of a computed tomography study conducted in April 
2001, noted additional disc bulge, and continued the same 
diagnosis. 

From 1982 to 2003 the veteran performed satisfactory service 
in the National Guard.  In National Guard physical 
examinations in April 1986, August 1990, September 1992, and 
June 1993, the veteran denied that he experienced symptoms or 
received treatment for any back conditions.  No spine 
abnormalities were noted on any examination.  In March 1995, 
the veteran reported experiencing recurrent back pain and 
that he was receiving VA disability compensation but again 
denied any treatment, and no abnormalities were noted on 
examination.  In October 1996, January 1997, March 1998, 
December 1998, and January 1999, the veteran denied any back 
symptoms, treatment, or the receipt of compensation.  In 
January 2000, October 2000, May 2001, and February 2002, the 
veteran acknowledged receiving compensation but denied any 
back problems or treatment except that he noted a recurrent 
history of back pain in May 2001.  In February 2003, the 
veteran's unit was mobilized, and he assumed active duty 
status. 

In a February 2003 pre-deployment physical examination, the 
veteran noted that he was receiving VA compensation for a 
back disability.  In a concurrent statement, the veteran 
reported that he had experienced a recent episode of a sharp 
back pain that radiated to his legs.  However, the next day 
he denied any recurrent pain or back problem.  The examiner 
noted no back abnormalities and that the veteran could 
perform physical training.  The veteran sought military 
medical treatment on several occasions over the next two 
months for lower back pain.  On one occasion, a physician 
ordered 72 hours bed rest, but subsequently approved physical 
training at the veteran's own pace.  In April 2003, a 
military contract physician reviewed the results of a 
magnetic resonance image (MRI) and noted several disc bulges 
and mild degenerative disc disease.  In March 2003, the 
veteran was placed on light duty and recommended for 
discharge from the National Guard.  The veteran was retired 
for medical conditions in March 2004.  

From June 2001 to October 2002, VA outpatient primary care 
records note symptoms of low back pain.  Exercise and 
medication were prescribed.  There were no notations of the 
need for testing or more extensive treatment. 

In June 2003, a VA physician noted the results of an October 
1998 electrodiagnostic test that showed denervation 
potentials of small amplitude in muscles of the left lower 
extremity innervated at the left L5 and S1 levels.  The 
examiner also noted that the April 2003 MRI showed no nerve 
root impingement and that an additional study was warranted 
to resolve the question of a neurological abnormality.  A 
concurrent nerve conduction study showed no evidence of 
radicular patterns.  The file contains the detailed clinical 
results of the test.

In August 2003, a VA examiner noted the veteran's reports of 
constant severe low back pain with radiation to the buttocks, 
legs, and feet.  He reported five occasions in the previous 
year when he experienced a flare-up that impaired his daily 
functions.  He did not use a cane or experience falls, but he 
could only walk or drive a car short distances.  He 
accomplished most activities of daily living without 
assistance and could work for two to three hours a day in his 
agricultural business.  The examiner noted a normal posture 
and gait.  Range of motion was 60 degrees flexion and 30 
degrees extension, bilateral lateral motion, and bilateral 
rotation.  The examiner noted diminished pinprick and smooth 
sensation diffusely in the arms and legs, but no muscle 
atrophy.  The examiner reviewed the results of the April 2003 
MRI and diagnosed lumbar myositis with bulging discs.  In a 
September 2003 letter, a private physician noted the same 
findings and stated that the veteran's condition limited his 
daily and occupational activities.

In a June 2004 letter, a private physician noted that he 
conducted an examination of the veteran three weeks earlier.  
He did not note a review of any historical records but noted 
the veteran's reports of severe low back pain flare-ups with 
the most recent occurring three weeks prior to his 
examination.  The veteran reported having to be on "absolute 
rest" and taking prescription medication, although he did 
not mention whether he had been examined by a physician who 
ordered the rest.  The physician advised two more weeks of 
"rest."  He noted a decreased standing and walking 
tolerance and tenderness and muscle spasm in the lumbar area.  
Range of motion was 25 degrees flexion, zero degrees 
extension, and 10 degrees lateral bending.  The examiner also 
noted that a concurrent electrodiagnostic nerve study was 
"compatible" with L4-5 radiculopathy.  He did not identify 
the affected nerve group and the clinical results are not in 
the file. The examiner also noted decreased lower leg 
reflexes and pinprick sensation.  He diagnosed lumbar 
myositis, disc bulging at L4-5, and lumbar radiculopathy.   
He stated that the veteran had been having incapacitating 
episodes lasting more than four weeks each since September 
2003, although he did not indicate the source of the 
information.  

In December 2004, a VA examiner did not note a review of the 
file.  The examiner noted the veteran's reports of moderate 
to severe pain and muscle weakness in the low back with sharp 
flare-up pain radiating to the buttocks and feet.  He also 
reported leg muscle cramps but no urinary or fecal 
incontinence.  He did not note any veteran reports of 
periodic incapacitating episodes.  The veteran used a 
transcutaneous electrical nerve stimulation device and 
prescription medication but no support devices for mobility.   
The examiner noted normal posture and symmetric rhythm of 
spinal motion.  Range of motion was 50 degrees flexion, 10 
degrees extension, 20 degrees bilateral lateral motion, and 
35 degrees bilateral rotation (rounded to the nearest 5 
degrees).  The extent of motion was limited by pain, but 
repetitive motion was not limited by pain, weakness, or 
fatigue.  The examiner noted muscle spasms in the lumbar area 
but none sufficient to affect gait.  A neurological 
examination showed intact pinprick and light tough response, 
normal muscle tone and strength in all extremities, and 
normal deep tendon reflexes.  The examiner diagnosed lumbar 
myositis with L4-5 disc bulging but did not diagnose 
radiculopathy.  

The Board concludes that the veteran's lumbosacral disability 
is manifested by lumbar myositis and L4-5 disc bulging with 
pain radiating to the lower extremities.  However, a rating 
greater than 20 percent is not warranted under either the old 
or new regulations.  

The most recent measurement of range of motion of the lumbar 
spine was 50 degrees flexion and 170 degrees total combined 
for which a 20 percent rating is appropriate under the new 
regulations.  It is consistent but slightly less than ranges 
of motion measured in August 2003.   The Board concludes that 
the limitation of motion under the old criteria was no more 
than moderate.  The Board places less probative value on the 
measurements by a private physician in June 2004 because they 
are a considerable deviation from measurements before and 
after that examination.  The Board also notes that there is 
no evidence including any comments or recommendations by this 
physician for on-going treatment, surgery, or use of support 
devices. 

The veteran consistently reported the radiation of pain to 
the lower extremities although clinical evidence of the 
radiculopathy is inconclusive.  Electrodiagnostic testing, 
MRIs, and physical observations have on occasion confirmed 
and also ruled out the condition.  Nevertheless, there is no 
evidence of partial or complete paralysis or identification 
of specific nerve groups necessary to warrant ratings under 
separate neurological diagnostic codes.  Furthermore, the 
General Rating Formula for Diseases and Injuries of the Spine 
includes symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.  

Rating under the diagnostic codes for intervertebral disc 
syndrome is not warranted because there is no credible 
evidence that the veteran experienced incapacitating episodes 
that require bed rest and treatment by a physician.  Only the 
private physician in June 2004 addressed the occurrence of 
incapacitating episodes.  He noted that the veteran had 
episodes lasting more than 4 weeks since September 2003.  
However, since he examined the veteran for the first time in 
May 2004, he could not have been the attending physician 
providing examination and treatment prior to that date.  
There are no records of treatment for any such episodes or 
for any on-going treatment or physical therapy.  The Board is 
not bound to accept medical opinions that are based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Furthermore, the physician 
provided no additional or modified medications, discussion of 
surgical options, or referral for regular follow-up treatment 
as would be appropriate for a severely deteriorating 
condition.  It is also unclear whether the physician's 
references to "rest" were indicative of incapacitation or 
simply a restriction from activities requiring physical 
exertion.  
The Board considers this report to be a single assessment 
that was inconsistent with previous and subsequent 
examinations and was not representative of on-going medical 
care.    

The Board has considered whether any additional rating is 
appropriate due to functional limitations caused by pain or 
flare-ups.  The Board concludes that no additional rating is 
appropriate because the record shows no regular treatment for 
this condition.  The pathology for the condition included an 
MRI that showed a disc bulge in 1995 and computed tomography 
study in 2001 that showed additional bulges and mild 
degenerative disc disease.  There have been no significant 
changes in the pathology since those tests and no records of 
regular treatment or therapy.  Although the veteran was 
discharged from the National Guard immediately prior to a 
rigorous overseas deployment, the weight of medical evidence 
showed that he was limited in his ability to walk or sit for 
extended periods or lift heavy objects.  He did not use 
support devices and was not precluded from activities of 
daily living or forms of sedentary employment. 

The Board concludes that referral for consideration of an 
extraschedular rating is not warranted because the case does 
not present an exceptional or unusual disability with marked 
interference with employment or frequent hospitalization to 
render the schedular standards impractical.  38 C.F.R. 
§ 3.321. 

The weight of the credible evidence demonstrates that the 
veteran's current lumbar myositis with disc bulging warrants 
a rating not greater than 20 percent.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service Connection for a Cervical Spine Condition

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Active duty service medical records are silent for any 
symptoms, examination, or treatment of a cervical spine 
injury or disorder.  National Guard service medical records 
previously discussed are also silent for any cervical injury 
or disorder.  A cervical condition was not noted at the time 
of the veteran's medical discharge in 2004.  

In November 1986, a private physician noted that he had been 
providing orthopedic treatment to the veteran since 1973, a 
date that precedes the veteran's military service.  He noted 
that the veteran had a history of military treatment for a 
lumbosacral condition in Texas during a period of active duty 
from 1968 to 1972 and that he received a discharge with a 10 
percent disability for back pain.  None of this service or 
treatment is shown in the personnel records.  The physician 
noted that there was a straightening of the normal curvature 
of the cervical region with muscle spasms and pain on 
palpation.  Range of motion was 20 degrees flexion, 20 
degrees extension, 20 degrees lateral motion and 25 degree 
rotation.  The normal range of motion for the cervical spine 
is 45 degrees flexion, extension, and lateral motion and 80 
degrees rotation.  38 C.F.R. § 4.71a, Plate V (2006).  X-rays 
showed spondylosis in the cervical region.  The physician 
diagnosed serve cervical myositis and spondylo-arthritis.  
Although he also diagnosed lumbar myositis, he did not note a 
relationship between the lumbar and cervical conditions or 
indicate that either condition was related to an injury or to 
the alleged history of earlier treatment. 

The veteran underwent VA examinations of the spine in 
December 1996 and October 1998 with no mention of symptoms in 
the cervical region.  In December 2001, a VA examiner noted 
the veteran's reports of low back pain that radiated to the 
neck and shoulders.  However, the examiner made no diagnosis 
of a cervical condition.  The veteran made no report of 
cervical pain in a November 2001 VA examination.  

In August 2003, a VA examiner noted the veteran's reports of 
an onset of cervical pain two to three years earlier and that 
the veteran could not recall if he had experienced any trauma 
at the time.  The cervical pain was intermittent, radiated to 
his shoulders, and was associated with numbness of his arms 
and hands.  The pain was propitiated by sitting for more than 
ten minutes and was alleviated with the use of a 
transcutaneous electrical electrical nerve stimulation and 
exercise.  The examiner did not measure range of motion.  
However, there were no postural abnormalities or muscle 
atrophy.  The examiner noted diminished pinprick sensation in 
the arms but made no specific cervical diagnoses. 

In a June 2004 letter, a private physician stated that he 
examined the veteran in May 2004.  He noted the veteran's 
reports of cervical pain, tenderness and muscle spasms in the 
cervical area, and a range of motion of 30 degrees flexion 
and 20 degrees extension.  He diagnosed cervical myositis as 
well as lumbar spine conditions but did not note that they 
were related to each other. 

The Board concludes that service connection for cervical 
myositis is not warranted.  The first manifestation of a 
cervical condition was not earlier than 1986, several years 
after discharge from active service.  The physician in 1986 
referred to treatment and therapy in service from 1968 to 
1972 for which there are no supporting medical or personnel 
records.  There is no evidence that the veteran experienced a 
traumatic injury in active or National Guard service.  
Service connection is also not warranted as secondary to the 
veteran's service-connected lumbosacral disability.  The 
Board acknowledges that there is no medical opinion that 
specifically discounts a possible relationship between the 
two back conditions.  However, the veteran has received 
spinal examinations on numerous occasions by VA and private 
providers.  None have made any clinical findings or comments 
that even suggest a possible causative relationship.

The weight of the credible evidence demonstrates that the 
veteran's current cervical myositis first manifested many 
years after service and is not related to his active service.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a lumbosacral disability is denied. 

Service connection for a cervical spine condition is denied 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


